[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                         FOR THE ELEVENTH CIRCUIT        U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                FEB 05 2001
                                  No. 99-10565              THOMAS K. KAHN
                                                                  CLERK


                       D. C. Docket No. 99-00024-1-CV-WBH


ROBERT EUGENE LAMB, individually,
JAMES MORRIS LOFTON, individually,
ROBERT C. LEE, individually,
WILLIAM GORDON BAILEY, individually,

                                                       Plaintiffs-Appellants,
                                     versus


TURBINE DESIGNS, INC., a Florida corporation

                                                       Defendant-Appellee.



                  Appeal from the United States District Court
                     for the Northern District of Georgia

                               (February 5, 2000)



Before ANDERSON, Chief Judge, WILSON and HILL, Circuit Judges.


HILL, Circuit Judge:
      Robert Eugene Lamb, James Morris Lofton, Robert C. Lee, and William

Gordon Bailey, non-residents of Georgia, brought this action in the United States

District Court for the Northern District of Georgia claiming that Turbine Design,

Inc., also a non-resident of Georgia, violated the Florida Uniform Trade Secrets

Act and the Georgia Trade Secrets Act, as well as a variety of other state statutory

and common law duties, by misappropriating proprietary flight and engineering

data and then improperly disclosing this information in an application filed with

the Federal Aviation Administration in Atlanta, Georgia. The district court held

that it had no jurisdiction over Turbine Design, Inc. and dismissed the case.

Plaintiffs brought this appeal.

      After review, we concluded that this diversity case presented the following

question of law: in Georgia, is a nonresident subject to personal jurisdiction under

the Georgia long-arm statute when he improperly discloses another nonresident’s

trade secret to a federal agency at its Georgia office? As there was no controlling

Georgia authority, we certified this issue to the Georgia Supreme Court.

      On January 9, 2001, the Georgia Supreme Court answered this question in

the negative. In a well-reasoned opinion, the court adopted the “government

contacts” exception to the exercise of personal jurisdiction under Georgia’s long-

arm statute and held that where a nonresident’s sole contact with Georgia is with a


                                          2
governmental entity located within Georgia, that contact is insufficient to justify

the exercise of personal jurisdiction by a Georgia court over that nonresident.

Since the sole contact of the defendants in this case with Georgia was the

petitioning of the Federal Aviation Administration in Atlanta, we conclude that the

Georgia district court correctly held that it did not have personal jurisdiction over

these defendants.

      Accordingly, the judgment of the district court is AFFIRMED.




                                           3